                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

CUATRO GRINGOS PROPERTIES, LLC                                                     PLAINTIFF

v.                               Case No. 3:19-cv-00044 KGB

RIVERBEND VENTURES, LLC,
GLENN E. FERGUSON, and
MULTI-SOUTH MANAGEMENT
SERVICES, LLC                                                                  DEFENDANTS

                                            ORDER

       Before the Court is plaintiff Cuatro Gringos Properties, LLC, and defendants Riverbend

Ventures, LLC, Glenn E. Ferguson, and Multi-South Management Services, LLC’s stipulation of

dismissal with prejudice (Dkt. No. 12). The stipulation accords with the terms of Federal Rule of

Civil Procedure 41(a)(1)(A)(ii). For good cause shown, the Court adopts the stipulation of

dismissal. The Court dismisses with prejudice this action. Each party will bear its own costs and

fees to the extent not otherwise provided for in the settlement agreement between the parties, and

each party waives any and all rights of appeal from the dismissal of this action. Accordingly, the

Court also denies as moot defendant Multi-South Management Services, LLC’s motion to dismiss

plaintiff’s complaint (Dkt. No. 5).

       It is so ordered this 21st day of January 2020.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
